Case 1:19-mc-00094-CFC Document 7 Filed 06/26/19 Page 1 of 2 PagelD #: 80

UNITED STATES DISTRICT COURT
DISTRICT OF DELAWARE

 

In re: Application Pursuant to 28 U.S.C. § 1782 of
RAKHI BHANSALI,

Petitioner, C.A. No. 1:19-mc-00094-CFC

- to take discovery of -

TWIN FIELDS INVESTMENTS, LTD.,

Respondent.

 

 

PROPOSED ORDER

Upon the application of Rakhi Bhansali (“Mrs. Bhansali”), dated April 12, 2019 (the
“Application”), for an Order, pursuant to 28 U.S.C. § 1782 (“§ 1782”), to take discovery of Twin
Fields Investments Limited (“Twin Fields”):

IT IS HEREBY ORDERED THAT:

l. Mrs. Bhansali’s Application for discovery from Twin Fields is GRANTED;

2. Mrs. Bhansali is authorized to take discovery from Twin Fields relating to the
issues identified in her Application, including issuing: (a) a subpoena requesting the production
of the documents identified in the schedule attached to the Application as Exhibit B, and
compelling Twin Fields to produce documents within 30 days following service of the subpoena;
and (b) a subpoena directing a corporate representative of Twin Fields to appear for a deposition
pursuant to Federal Rule of Civil Procedure 30(b)(6) concerning the matters identified in the
schedule attached to the Application as Exhibit C;

3. Twin Fields must comply with such subpoenas in accordance with the Federal

Rules of Civil Procedure and the Rules of this Court;

22982360v.1
Case 1:19-mc-00094-CFC Document 7 Filed 06/26/19 Page 2 of 2 PagelD #: 81

4. Testimony in this matter may be taken before any certified court reporter
authorized to take testimony and administer oaths and that such court reporter is hereby
authorized to take testimony in this matter; and

5. Mrs. Bhansali is permitted to deliver copies of this Order and any subpoenas
issued pursuant to this Order to the judicial proceedings pending before the Adjudicating
Authority Under the Prevention of Money Laundering Act, 2002, in Mumbai, India, entitled Sh.
C. Mahesh Chadra Reddy, Deputy Director, Directorate of Enforcement, Prevention of Money
Laundering Act, 2002, Vs Smt. Rakhi Bhansali, et al, OC-NO 1050/2018, and before the

Appellate Tribunal Under the Prevention of Money Laundering Act, 2002, in New Delhi, India.

SO-ORDERED

Dated: June 2 2019

Gk}

UNITED STATES DIMRICT JUDGE

22982360v.1
